DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.         A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 06/18/2021.
Claims 1, 4, 5, 17, 20, 23-25, and 27-29 have been amended.
No claims have been added or cancelled.
Claims 1-6 and 17-30 are presented for examination on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Vanneste (WO 2007076476), further in view of Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26, 2018); Apple (“Apple”) (“Using Apple Pay in store”, Apple.com, published on Oct 6, 2017) which is incorporated by reference in its entirety by “Set up Apple Pay”), Bishop et al. (US 20060012473), Maddocks (US 20100308109), and EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6).
Regarding claim 1, Antunovic discloses:
          initiating, by a mobile device, a wireless communication to verify a contactless card using near field communication (NFC) (By disclosing, mobile devices can be used to carry out contactless communication with contactless card via NFC; a consumer presents his/her card to the terminal of a merchant which initiates a communication; a communication between a digital reader of the merchant and the card is established; and a cryptogram is generated and sent from the card to an issuer for card authentication (See at least paragraph [0021], [0048], [0075], and [0084] of Antunovic));
          generating, with the mobile device, a cryptogram based at least in part on the ATC and a symmetric key associated with the card (By disclosing, “In step 317, the reader provides an unpredictable number (UN), and transaction details (including Amount and Currency Code) and asks the card to compute an application cryptogram (in EMV, this is done using the GENERATE AC command)” ([0078] of Antunovic); “The application cryptogram returned in step 318 may be based, in part, on the application transaction counter (ATC), which is a counter in the chip card” ([0081] of Antunovic); “the ARQC is a cryptogram used for online card authentication; it is generated by the card for transactions requiring online authorization. It is the result of card, terminal, and transaction data encrypted by a Data Encryption Standard (DES) key” ([0084] of ;
           transmitting, by the mobile device, a message comprising the cryptogram to an authentication server, wherein the message conforms to a payment format of a payment protocol (By disclosing, “For online card authentication, the cryptogram generated by the card that is included in the pertinent data is an ARQC (Authorization ReQuest Cryptogram); it is included in an authorization request sent to the issuer 2010 at 353. The authorization request 353 and response 355 may conform, for example, to the ISO 8583 standard” ([0083] of Antunovic));
          receiving, at the mobile device, a response from the authentication server verifying the identity of the contactless card based on the cryptogram (By disclosing, an issuer sends an authorization response to the contactless card; the authorization response authenticates the card; the card can be associated with a mobile device (See at least paragraph [0083]-[0084] and [0021] of Antunovic));
          wherein the generation of the cryptogram and the received response from the authentication server is based on a payment protocol (By disclosing, the generated cryptogram is the result of card, terminal, and transaction data encrypted by a Data Encryption Standard (DES) key”; “[t]he issuer 2010 then carries out issuer processing and decisioning based on … and provides an 
           wherein the response conforms to the payment format (By disclosing, “[t]he issuer 2010 then carries out issuer processing and decisioning based on … and provides an appropriate authorization request response, ISO 8583 MTI 0110” (See at least paragraph [0059] of Antunovic)); and
          updating, by the mobile device, the ATC based on the card verification (By disclosing, “[t]he application cryptogram returned in step 318 may be based, in part, on the application transaction counter (ATC), which is a counter in the chip card, two bytes long, which increments every transaction”; and the card can be associated with a mobile device (See at least paragraph [0081] and [0021] of Antunovic)).
           Antunovic does not disclose:
           receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC), a digital signature, and a public key from the contactless card;
           verifying, at the mobile device, the digital signature based on the public key;
           receiving, at the mobile device, a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the contactless card;
           generating, with the mobile device, a cryptogram based at least in part on the ATC and a symmetric key associated with the card;
          transmitting, by the mobile device, a message comprising the request and the cryptogram to an authentication server, wherein the message conforms to a payment format of a payment protocol;
          wherein the response reflects the modification of the PIN of the contactless card;
           wherein the wireless communication and the card verification is distinct from completing a payment in relation to the payment protocol; 
          a counter for a non-payment event;
           wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the contactless card is one of a plurality of contactless cards, wherein each contactless card is associated with a different predefined value; and
          synchronizing the updated ATC with the authentication server by incrementing the ATC of the authentication server based on the predefined value associated with the card.
          However, Vanneste teaches:
          receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC) (By disclosing, “The mobile device 100 can be any mobile device such as a personal device, …, or any other electronic device capable of communicating with a contactless chip device 110, using either 
           synchronizing the updated ATC with the authentication server by incrementing the ATC of the authentication server based on the predefined value associated with the card (By disclosing, “In further embodiments, the contactless chip card can alter the transaction counter by either increasing or decreasing the transaction counter by a pre-determined value. The pre-determined value can be the value "1" or some other known value” (Page 7 line 26 – Page 8 line 3 of Vanneste); and “The issuer, authentication agent, or entity involved in the transaction can maintain data such as the PIN, the challenge, the unpredictable number, a synchronized transaction counter, or any other data that may be used to generate the second authentication data” (Page 5 lines 6-15 of Vanneste)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Dunjic to include techniques of receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC); and synchronizing the updated ATC with the authentication server by incrementing the ATC of the authentication server based on the predefined value associated with the card. Doing so would result in an improved invention because this would leverage the advantages of generating a cryptogram based on a transaction counter (e.g. preventing double spending). Doing so would also allow the authentication server use the synchronized counter to compare with a counter value of the authentication server in order to authenticate the transaction.    
           Apple teaches:
           wherein the wireless communication and the card verification is distinct from completing a payment in relation to the payment protocol (By disclosing, a user can tap “+” and “next” on a mobile wallet application to communicate with a bank to get the card verified by the bank and add the card to the wallet application; and the card can be used for payment after the card verification by holding the mobile phone within a certain range of a contactless reader, which is distinct from the wireless communication and card verification method (See at least section “Add a card on your iPhone” of “Set up Apple Pay” and “Pay with iPhone” of “Using Apple Pay in store” of Apple article)).
           It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to make the wireless communication and the card verification distinct from completing a payment in relation to the payment protocol as discloses by Apple. Doing so would improve the invention by allowing the card verification and the 
          Further, Bishop teaches:
          wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the contactless card is one of a plurality of contactless cards, wherein each contactless card is associated with a different predefined value (By disclosing, “RFID transaction device 102 in accordance with the present invention further includes a counter 118 for recording and reporting the number of transactions performed with a particular transaction device 102. Counter 118 may be any device capable of being initiated with a beginning value and incrementing that value by a predetermined amount when transaction device 102 is presented for completion of a transaction”; and “account issuer 112 may assign different values to be incremented for each distinct transaction device 102.” (See at least paragraph [0044]-[0048] of Bishop)).
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of updating the ATC by a predefined value which is unique to the transaction card and synchronizing an updated counter with an authentication server as discloses by Bishop.  Doing so would results in an improved invention because this can make it harder for a replay attacker to generate fraud card information.
         Maddocks teaches:
receiving, at the mobile device, a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the contactless card (By disclosing, “A PIN engine can receive the new PIN or request to change the PIN from the user interface 224 through the Message creator 228” (See at least paragraph [0039] of Maddocks)); 
         transmitting, by the mobile device, the request to an authentication server (By disclosing, “the message creator 228 automatically sends the message through the user 200 to the PIN management system 222” (See at least paragraph [0039] of Maddocks)); and
         wherein the response reflects the modification of the PIN of the contactless card (By disclosing, “the user inserts their smart card into a stand-alone smart card reader device, which produces a cryptogram for the Issuer's PIN change management system and waits for a response cryptogram in order to complete the PIN change execution” and “the new PIN value is embedded within the response cryptogram from the Issuer’s PIN change management system” (See at least paragraph [0005] and [0007] of Maddocks)).
         It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Maddocks to include techniques of receiving, at the mobile device, a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the contactless card; transmitting, by the mobile device, the request to an authentication server; and a 
          And EMV teaches:
          receiving a digital signature, and a public key from the contactless card (By disclosing, a card provides to a terminal an ICC public key and a card signature (Fig 2, Section 5.4.1, and 5.4.1.1 of EMV)); and 
         verifying, at a terminal, the digital signature based on the public key (By disclosing, the terminal uses the ICC public key to verify the card’s signature (Fig 2, Section 5.4.1, and 5.4.1.1 of EMV)).
         It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC), in view of EMV to include techniques of receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC), a digital signature, and a public key from the contactless card; and verifying, at the mobile device, the digital signature based on the public key.  Doing so would results in an improved invention because this would allow the authentication server authenticate that the card is genuine, thus improving the security of the whole process.

Regarding claim 2, Antunovic further discloses:
the card having a radio frequency identification (RFID) chip, the card being within an NFC range of a digital reader associated with a computer device wherein the cryptogram is an authorization request cryptogram (ARQC) (By disclosing, “Card 112 can include an IC chip 114 having a processor portion 116 and a memory portion 118. An antenna 120 can be provided for contactless communication, such as, for example, using radio frequency (RF) electromagnetic waves”; the contactless card 112 can be NFC (Near Field Communications) proximity cards; a digital reader coupled to a processor can communicate with the card; and the cryptogram is an authorization request cryptogram (See at least paragraph [0021], [0032], [0027], and [0083] of Antunovic)).  

Regarding claim 3, Antunovic further discloses:
the verification of the contactless card is determined from the received response from the authentication server (By disclosing, “[t]he issuer authorization request response is used as an issuer confirmation that the open-loop device is valid and can be used in the transit environment”; and the open-loop device is the contactless card (See at least paragraph [0112] of Antunovic)).  




Regarding claim 4, Antunovic further discloses:
          an updated version of the ATC (By disclosing, an ATC “which increments every transaction” and an issuer can verify that the cryptogram received from the card is not an old cryptogram (See at least paragraph [0081] of Antunovic)).
         Antunovic does not disclose:
         wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card to modify the PIN without completing a payment;
         updating, by the authentication server, the ATC by incrementing the ATC; and
          storing the ATC on a host device associated with the authentication server.
          Maddocks teaches:
          wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card to modify the PIN without completing a payment (By disclosing, “The transaction details field 300 includes one or more fields containing information about the "pseudo transaction." The transaction details field 300 represents a pseudo transaction because the message, while formatted like a PIN change request message, is encoded to be a PIN change request message. As such, the transaction details field 300 may contain fields similar to a typical PIN change request message but may contain data representative of a PIN change request. The amount field 316 would typically contain the price being authorized for the transaction. For example, if the 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Maddocks to include techniques of wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card to modify the PIN without completing a payment.  Doing so would results in an improved invention because this would ensure the PIN change message received from the authentic card, thus improving the security of the claimed invention.
         And Vanneste teaches:
         updating, by the authentication server, the ATC by incrementing the ATC (By disclosing, “In further embodiments, the contactless chip card can alter the transaction counter by either increasing or decreasing the transaction counter by a pre-determined value. The pre-determined value can be the value "1" or some other known value” (Page 7 line 26 – Page 8 line 3 of Vanneste); and “The issuer, authentication agent, or entity involved in the transaction can maintain data such as the PIN, the challenge, the unpredictable number, a synchronized transaction counter, or any other data that may be used to generate the second authentication data” (Page 5 lines 6-15 of Vanneste)); and
          storing the ATC on a host device associated with the authentication server (By disclosing, “The issuer, authentication agent, or entity involved in the transaction can maintain data such as the PIN, the challenge, the unpredictable number, a synchronized transaction counter, or any other data that may be used to generate the second authentication data” (Page 5 lines 6-15 of Vanneste)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of updating, by the authentication server, the ATC by incrementing the ATC, and storing an ATC on a host device associated with the authentication server as discloses by Vanneste.  Doing so would allow issuer ensure that the cryptogram produced by the card is not a previous cryptogram, thus decrease the possibility of replay attack.

Regarding claim 21, Antunovic further discloses:
          the initiation of the wireless communication is based on a first tap (By disclosing, “card 112 can be touched or tapped on the terminal 124 or 128 (or an associated reader), which then contactlessly transmits the electronic data to the proximity IC chip in the card 112 or other wireless device” (See at least paragraph [0032] of Antunovic)).  



Regarding claim 22, Antunovic further discloses:
          the verification of the contactless card is determined from the received response from the authentication server (By disclosing, “[t]he issuer authorization request response is used as an issuer confirmation that the open-loop device is valid and can be used in the transit environment”; and the open-loop device is the contactless card (See at least paragraph [0112] of Antunovic)).   

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Vanneste (WO 2007076476), further in view of Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26, 2018); Apple (“Apple”) (“Using Apple Pay in store”, Apple.com, published on Oct 6, 2017) which is incorporated by reference in its entirety by “Set up Apple Pay”), Bishop et al. (US 20060012473), Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), Cooreman (US 6839840), and Nadolski (US 20180241764).
Regarding claim 5, Antunovic does not disclose:
           the identity verification using the payment protocol to modify the PIN is logged as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server, the payment event log to store payment events
However, Cooreman teaches:
the identity verification is logged as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server, the payment event log to store payment events (By disclosing, “[t]he method of the invention applies (FIG. 1) to a memory chip card CM which of course comprises a memory M but also a so-called transaction counter CT which counts the transactions performed between the card CM and a terminal TE to which the card is connected by insertion. The memory chip card CM can also comprise a second so-called authentication counter CE which counts the authentication requests, these authentication requests possibly occurring at any time during a transaction and independently thereof”; and “[t]he invention concerns a method enabling a smart card and a terminal whereto it is connected to authenticate each other” which infers that the memory chip card can be an authentication server (See at least Col 2 lines 34-43, Fig. 1 and Abstract of Cooreman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of logging an identity verification as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server as disclosed by Cooreman.  Doing so would results in an improved invention by allowing the number of authentications can also be counted besides the number of transactions, thus expanding the scope of the invention.

         modify the PIN is logged as a non-payment event (By disclosing, “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of logging an identity verification as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server, in view of Nadolski to include techniques of logging the identity verification of using the payment protocol to modify the PIN as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server. Doing so would results in an improved invention because this would allow the authentication server to detect suspicious actions and prevent possible computer hacking, thus improving the security of the claimed invention.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Vanneste (WO 2007076476), further in view of Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26, 2018); Apple (“Apple”) (“Using Apple Pay in store”, Apple.com, published on Oct 6, 2017) which is incorporated by reference in its entirety by “Set up Apple Pay”), Bishop et al. (US 20060012473), Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), Cooreman (US 6839840), Nadolski (US 20180241764), and Baldrick et al. (US 20130080327).
Regarding claim 6, Antunovic further discloses:
           the initiation of the wireless communication is based on a first tap (By disclosing, “card 112 can be touched or tapped on the terminal 124 or 128 (or an associated reader), which then contactlessly transmits the electronic data to the proximity IC chip in the card 112 or other wireless device” (See at least paragraph [0032] of Antunovic)).            
            Antunovic does not disclose:
            receiving an indication of a payment event associated with the card;
            determining that an amount of time that has elapsed subsequent to the non-payment event exceeds a time threshold; and
            performing an antifraud measure for the payment event associated with the card based on the amount of time exceeding the time threshold.
            However, Vanneste teaches:
            receiving an indication of a payment event associated with the card (By disclosing, “the communication between the contactless chip card 110 and the mobile device 100 can be initiated or instantiated by placing the contactless chip card 110 within sufficient proximity 320 to the mobile device 100 to allow for the communication, as demonstrated in Fig. 3” (Page 6 lines 12-25 of Vanneste); and the communication is used by an issuer or other party involved in a transaction to verify the authenticity of the transaction (Page 6 line 29 – Page 7 lines 15 of Vanneste)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of receiving an indication of a payment event associated with the card as disclosed by Vanneste. Doing so would also allow the authentication server use the stored counter to compare with a counter value of the authentication server in order to authenticate the transaction. Doing so would result in an improved invention because this would allow the mobile device identify the card and perform the transaction with the card presented.
          And Baldrick teaches:
          determining that an amount of time that has elapsed subsequent to the non-payment event exceeds a time threshold (By disclosing, “estimating, using a computer operatively coupled with a memory, whether the first authorization has ; and
           performing an antifraud measure for the payment event associated with the card based on the amount of time exceeding the time threshold (By disclosing, “estimating, using a computer operatively coupled with a memory, whether the first authorization has expired by comparing a time that has elapsed since the first authorization to a threshold time, automatically generating a second request for a second authorization corresponding to the payment transaction based on the comparison, automatically sending to the payment processor the second request for the second authorization, receiving from the payment processor an approval or rejection for the second authorization” (See at least paragraph [0024] of Baldrick)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of determining that an amount of time that has elapsed subsequent to the non-payment event exceeds a time threshold and performing an antifraud measure for the payment event associated with the card based on the amount of time exceeding the time threshold as disclosed by Baldrick. Doing so would improve the invention by calibrating capture payment request timing for payment transactions which can save a merchant fees or fines from some payment processor.

Claims 17, 18, 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), Ecker (US 20190188705), Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26, 2018); Apple (“Apple”) (“Using Apple Pay in store”, Apple.com, published on Oct 6, 2017) which is incorporated by reference in its entirety by “Set up Apple Pay”), Bishop et al. (US 20060012473), and Yu (US 6067621). 
Regarding claim 17, Antunovic discloses:
          a host system associated with an issuer of a card associated with a user, the host system including a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to (See at least paragraph [0147]-[0148] of Antunovic): 
          receive, at an authentication server, a communication data associated with a card verification communication initiated by i) an application associated with the card and ii) at least one computer device (By disclosing, a consumer presents his/her card to the terminal of a merchant which initiates a communication; the card can be associates with an application on a mobile phone; an authorization request cryptogram is generated and sent to an issuer server for card authentication (See at least paragraph [0048], [0155], and [0083] of Antunovic)), 
          the communication data including
          i) an application transaction counter (ATC), ii), a cryptogram based on a plurality of inputs of the communication, the ATC, and a symmetric key associated with the card (By disclosing, an ATC is included in the cryptogram (See at least paragraph [0083] of Antunovic); “In step 317, the reader provides an unpredictable number (UN), and transaction details (including Amount and Currency Code) and asks the card to compute an application cryptogram (in EMV, this is done using the GENERATE AC command)” ([0078] of Antunovic); “The application cryptogram returned in step 318 may be based, in part, on the application transaction counter (ATC), which is a counter in the chip card” ([0081] of Antunovic); “the ARQC is a cryptogram used for online card authentication; it is generated by the card for transactions requiring online authorization. It is the result of card, terminal, and transaction data encrypted by a Data Encryption Standard (DES) key” ([0084] of Antunovic); and the card can be associated with a mobile device (See at least paragraph [0081] and [0021] of Antunovic)),
           the communication data confirming to payment format of a payment protocol (By disclosing, “For online card authentication, the cryptogram generated by the card that is included in the pertinent data is an ARQC (Authorization ReQuest Cryptogram); it is included in an authorization request sent to the issuer 2010 at 353. The authorization request 353 and response 355 may conform, for example, to the ISO 8583 standard” ([0083] of Antunovic));
          transmit a response from the authentication server verifying the card based on the received cryptogram (By disclosing, an issuer server generates an authorization response cryptogram (ARPC) based on an received authorization request cryptogram (ARQC); the issuer server sends the ARPC which authorizes the card (See at least paragraph [0083]-[0084] of Antunovic));
          wherein the transmitted response conforms to the payment format (By disclosing, “[t]he issuer 2010 then carries out issuer processing and decisioning based on … and provides an appropriate authorization request response, ISO 8583 MTI 0110” (See at least paragraph [0059] of Antunovic));
          the transmitted response from the authentication server is based on the payment protocol (By disclosing, the generated cryptogram is the result of card, terminal, and transaction data encrypted by a Data Encryption Standard (DES) key”; “[t]he issuer 2010 then carries out issuer processing and decisioning based on … and provides an appropriate authorization request response, ISO 8583 MTI 0110” (See at least paragraph [0084] and [0059] of Antunovic)).
           Antunovic does not disclose:
           the communication data including (iii) a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the card, and (iv) a digital signature generated by the card;
           verify the digital signature using a public key associated with the card;
           decrypt the cryptogram to verify the card;
           transmit a response from the authentication server verifying the card based on decrypting the cryptogram and verifying the digital signature,
           wherein the response reflects the modification of the PIN of the card;
           wherein the card verification is distinct from completing a payment in relation to the payment protocol;
           storing an indication that the card has been verified; 
           updating, by the authentication server, the ATC based on the card verification using the payment protocol, wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the contactless card is one of a plurality of contactless cards, wherein each contactless card is associated with a different predefined value; and
          synchronizing the updated ATC with the application by incrementing the ATC of the application based on the predefined value associated with the card.
           However, Maddocks teaches:
           receiving, at an authentication server, (iii) a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the card (By disclosing, “The PIN change management system 222 receives a PIN change request message in step 504” (See at least paragraph [0059] of Maddocks)); and
          wherein the response reflects the modification of the PIN of the contactless card (By disclosing, “the user inserts their smart card into a stand-alone smart card reader device, which produces a cryptogram for the Issuer's PIN change .
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Maddocks to include techniques of receiving, at an authentication server, a request comprising a non-payment event, the non-payment event comprising modifying a personal identification number (PIN) of the contactless card; and a response received from the authentication server reflects the modification of the PIN of the contactless card.  Doing so would results in an improved invention because this would allow the user to change the PIN periodically, thus increasing the security of using the payment card.
          EMV teaches:
          the communication data including (iv) a digital signature generated by the card; (By disclosing, a card provides to a terminal an ICC public key and a card signature (Fig 2, Section 5.4.1, and 5.4.1.1 of EMV)); and 
          verify the digital signature using a public key associated with the card;
 (By disclosing, the terminal uses the ICC public key to verify the card’s signature (Fig 2, Section 5.4.1, and 5.4.1.1 of EMV)).
          It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving, at the mobile device and as part of the wireless communication, an application transaction counter (ATC), in view of EMV to include techniques of receiving a digital signature generated by the card, and verify the digital signature using a public key associated with the card.  Doing so would results in an improved invention because this would allow the authentication server authenticate that the card is genuine, thus improving the security of the whole process.
           Ecker teaches:
           decrypt the cryptogram to verify the card (By disclosing, “At step S322, the issuer server 300 may verify that the payment card 212 generated the online cryptogram ARQC from the authorization amount. To do so, the issuer server 300 may (i) recover the payment card’s session key by applying the payment card’s cryptographic master key and transaction counter as inputs to the cryptographic algorithm, (ii) decrypt the online cryptogram ARQC with the recovered session key…” ([0083] of Ecker)); and
           transmit a response from the authentication server verifying the card based on decrypting the cryptogram (By disclosing, “At step S322, the issuer server 300 may verify that the payment card 212 generated the online cryptogram ARQC from the authorization amount. To do so, the issuer server 300 may (i) recover the payment card’s session key by applying the payment card’s cryptographic master key and transaction counter as inputs to the cryptographic algorithm, (ii) decrypt the online cryptogram ARQC with the recovered session key… and (iv) compare the computed message authentication 300 determines that the payment card 212 generated the online cryptogram ARQC from the authorization amount, and the cardholder account has sufficient credit/funds to complete the transaction, at step S324 the issuer server 300 may generate an authorization code that indicates that the financial transaction was authorized, generate an Authorization Response message that includes the authorization code, and may transmit the Authorization Response message” ([0085] of Ecker)).
           It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of verifying the card based on verifying the digital signature, in view of Ecker to include techniques of decrypt the cryptogram to verify the card, and transmit a response from the authentication server verifying the card based on decrypting the cryptogram and verifying the digital signature.  Doing so would results in an improved invention because this leverage the advantages of using encryption/decryption techniques in data transmission (e.g. improved security), and the response would allow the request being processed based on the card verification.
           Apple teaches:
          wherein the card verification is distinct from completing a payment in relation to the payment protocol (By disclosing, a user can tap “+” and “next” on a mobile wallet application to communicate with a bank to get the card verified by 
          storing an indication that the card has been verified (By disclosing, a user add a card on a mobile device to get verified by a bank and the bank verified the card so the user can use the card for future transactions, which infers that an indication that the card has been verified is stored at the bank server (See at least section “Add a card on your iPhone” of “Sep up Apple Pay” and “Pay with iPhone” of “Using Apple Pay in store” of Apple)).
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to make the wireless communication and the card verification distinct from completing a payment in relation to the payment protocol and storing an indication that the card has been verified as discloses by Apple. Doing so would allow the card verification and the payment transaction performed in different processes and make the card get verified for future transactions.
          Further, Bishop teaches:
          wherein the ATC is updated by incrementing the ATC by a predefined value associated with the card, wherein the contactless card is one of a plurality of contactless cards, wherein each contactless card is associated with a different predefined value (By disclosing, “RFID transaction device 102 in accordance with the present invention further includes a counter 118 for recording and reporting the number of transactions performed with a particular transaction device 102. Counter 118 may be any device capable of being initiated with a beginning value and incrementing that value by a predetermined amount when transaction device 102 is presented for completion of a transaction”; and “account issuer 112 may assign different values to be incremented for each distinct transaction device 102.” (See at least paragraph [0044]-[0048] of Bishop)).
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of updating the ATC by a predefined value which is unique to the transaction card and synchronizing an updated counter with an authentication server as discloses by Bishop.  Doing so would results in an improved invention because this can make it harder for a replay attacker to generate fraud card information.
          Yu teaches:
          updating, by the authentication server, the ATC based on the card verification using the payment protocol (By disclosing, “The server 140 increase the counter value and the random number, calculates the password, and compares the password with the password transferred by the user in units of the ; and
          synchronizing the updated ATC with the application by incrementing the ATC of the application based on the predefined value (By disclosing, “The counter memory 127 stores a counter value for synchronizing the terminal 120 with the server 140”; and “The present invention is easily implemented as software in a conventional system …” (See at least Col. 7 lines 36-39, Col 8 lines 9-67, and Col 12 lines 26-39 of Yu)).
           It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Yu to include techniques of synchronizing an updated counter with an application by incrementing the ATC of the application based on the predefined value.  Doing so would results in an improved invention because the authentication server can use the synchronized counter received from a user to compare with a counter value of the authentication server in order to authenticate the user (Col 8 lines 9-67 of Yu).

Regarding claim 18, Antunovic further discloses:
          the cryptogram is an authorization request cryptogram (ARQC) (See at least paragraph [0083] of Antunovic).  

Regarding claim 19, Antunovic further discloses:
          the card verification is determined from the transmitted response from the authentication server (By disclosing, “[t]he issuer authorization request response is used as an issuer confirmation that the open-loop device is valid and can be used in the transit environment”; and the open-loop device is the contactless card (See at least paragraph [0112] of Antunovic)).   

Regarding claim 26, Antunovic further discloses:
          the card verification is determined from the transmitted response from the authentication server (By disclosing, “[t]he issuer authorization request response is used as an issuer confirmation that the open-loop device is valid and can be used in the transit environment”; and the open-loop device is the contactless card (See at least paragraph [0112] of Antunovic)).  

Regarding claim 30, Antunovic further discloses:
         the card verification is associated with an updated ATC (See at least paragraph [0081]-[0084] of Antunovic).


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), Ecker (US 20190188705), Apple (“Apple”) (“Set  Bishop et al. (US 20060012473), Yu (US 6067621), Vanneste (WO 2007076476), Cooreman (US 6839840), and Nadolski (US 20180241764).
Regarding claim 20, Antunovic does not disclose:
          store the updated ATC, wherein the card verification using the payment protocol to modify the PIN is logged as a non-payment event in a non-payment event log of the authentication server separate from a payment event log, of the authentication server the payment event log to store payment events; receive an indication of a payment event associated with the card; determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event exceeds a threshold; and perform an antifraud measure for the non-payment event associated with the card based on the number of payment events exceeding the threshold.
           However, Vanneste teaches:
           store the updated ATC (By disclosing, “In further embodiments, the contactless chip card can alter the transaction counter by either increasing or decreasing the transaction counter by a pre-determined value. The pre-determined value can be the value "1" or some other known value” (Page 7 line 26 – Page 8 line 3 of Vanneste); and “The issuer, authentication agent, or entity involved in the transaction can maintain data such as the PIN, the challenge, the 
           receive an indication of a payment event associated with the card (By disclosing, “the communication between the contactless chip card 110 and the mobile device 100 can be initiated or instantiated by placing the contactless chip card 110 within sufficient proximity 320 to the mobile device 100 to allow for the communication, as demonstrated in Fig. 3” (Page 6 lines 12-25 of Vanneste); and the communication is used by an issuer or other party involved in a transaction to verify the authenticity of the transaction (Page 6 line 29 – Page 7 lines 15 of Vanneste)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of store the updated ATC, and receive an indication of a payment event associated with the card as disclosed by Vanneste. Doing so would result in an improved invention because this would allow the mobile device identify the card and perform the transaction with the card presented.
           Cooreman teaches:
            the identity verification is logged as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server, the payment event log to store payment events 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic to include techniques of logging an identity verification as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server as disclosed by Cooreman.  Doing so would results in an improved invention by allowing the number of authentications can also be counted besides the number of transactions, thus expanding the scope of the invention.
         And Nadolski teaches:
         modify the PIN is logged as a non-payment event (By disclosing, “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)); and
         determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event exceeds a threshold (By disclosing, “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)); and 
           perform an antifraud measure for the non-payment event based on the number of payment events exceeding the threshold (By disclosing, “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of logging an identity verification as a non-payment event in a non-payment event log of the authentication server separate from a payment event log of the authentication server, in view of Nadolski to include techniques of wherein the card verification using the payment protocol to modify the PIN is logged as a non-payment event in a non-payment event log of the authentication server separate from a payment event log, of the authentication server the payment event log to store payment events; receive an indication of a payment event associated with the card; determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event exceeds a threshold; and perform an antifraud measure for the non-payment event associated with the card based on the number of payment events exceeding the threshold. Doing so would results in an improved invention because this would allow the authentication server to detect suspicious actions and prevent possible computer hacking, thus improving the security of the claimed invention.

Claims 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Vanneste (WO 2007076476), further in view of Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26, 2018); Apple (“Apple”) (“Using Apple Pay in store”, Apple.com, published on Oct 6, 2017) which is incorporated by reference in its entirety by “Set up Apple Pay”), Bishop et al. (US 20060012473), Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), and Nadolski (US 20180241764).
Regarding claim 23, Antunovic further discloses:
          receiving, by the authentication server, an indication of a first payment event associated with the card (By disclosing, “As shown at 351, pertinent data (typically, a suitable card identifier, account-related data, and transaction-related data) is supplied by the reader to the terminal for inclusion in the authorization request or clearing record. For online card authentication, the cryptogram generated by the card that is included in the pertinent data is an ARQC (Authorization ReQuest Cryptogram); it is included in an authorization request 
          approving, by the authentication server, the first payment event based at least in part on result of authentication (By disclosing, “The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction” (See at least paragraph [0034] of Antunovic)). 
          Antunovic does not disclose:
          using the payment protocol to modify the PIN ,
          wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card and modify the PIN without completing a payment; 
           determining, by the authentication server based on a non-payment event log, that a number of non-payment events received subsequent to the modification of the PIN does not exceed a threshold; and
          approving, by the authentication server, the first payment event based at least in part on the number of non-payment events received subsequent to the modification of the PIN not exceeding the threshold.
          However, Maddocks teaches:
          wherein the identity verification is based on using the payment protocol to modify the PIN, wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card and modify the PIN without completing a payment (By disclosing, “The transaction details field 300 includes one or more fields containing information about the "pseudo transaction." The transaction details field 300 represents a pseudo transaction because the message, while formatted like a PIN change request message, is encoded to be a PIN change request message. As such, the transaction details field 300 may contain fields similar to a typical PIN change request message but may contain data representative of a PIN change request. The amount field 316 would typically contain the price being authorized for the transaction. For example, if the total for the transaction was $46.00, this amount would be entered in the amount field 316” ([0044]-[0045] and Fig. 3A of Maddocks)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Maddocks to include techniques of wherein the identity verification is based on using the payment protocol to modify the PIN; and wherein the message includes a predefined transaction value to mimic the payment protocol to verify the identity of the card and modify the PIN without completing a payment.  Doing so would results in an improved invention because this would ensure the PIN change message conform to a standard format so the authentication server could extract information through the message without any problem, and this would allow the PIN change message received from an authentic card, thus improving the security of the claimed invention.
          And Nadolski teaches:
determining, by the authentication server based on a non-payment event log, that a number of non-payment events received subsequent to the modification of the PIN does not exceed a threshold (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of Nadolski); “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)); and
          transmitting a response of the determination (By disclosing, “Embodiments include generating scores for entities of the combinations of scenario clusters deemed effective, and provide results indicating whether one or more of the entities committed an anomaly based on the scores for each of the entities” (Abstract of Nadolski); and the score is generated based on the determination ([0176] of Nadolski)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of approving, by the authentication server, the first payment event based at least in part on result of authentication, in view of Nadolski to include techniques of determining, by the authentication server based on a non-payment event log, that a number of non-payment events received subsequent to the modification of the PIN does not exceed a threshold; and approving, by the authentication server, the first payment event based at least in part on the number of non-payment events received subsequent to the modification of the PIN not exceeding the threshold. Doing so would results in an improved invention because this would reduce the risk of fraudulent activities by monitoring the number of non-payment events based on the pre-defined rules.    

Regarding claim 24, Antunovic does not disclose:
          wherein the updated ATC is logged in a non-payment event log as being associated with the non-payment event.
          However, Nadolski teaches:
          wherein the updated ATC is logged in a non-payment event log as being associated with the non-payment event (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of Nadolski); “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. .
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Nadolski to include techniques of wherein the updated ATC is logged in a non-payment event log as being associated with the non-payment event. Doing so would results in an improved invention because this would allow the authentication server monitor and analyze the non-payment events based on pre-defined rules to detect fraudulent transactions.

Regarding claim 25, Antunovic discloses:
          receiving, by the authentication server, an indication of a second payment event associated with the card, the second payment event subsequent to the first payment event (By disclosing, “The application cryptogram returned in step 318 may be based, in part, on the application transaction counter (ATC), which is a counter in the chip card, two bytes long, which increments every transaction, and is a fundamental security mechanism employed with both contacted and contactless chips. It is one wherein the card and issuer can ensure that cryptograms received from the card are not “old” cryptograms; i.e., the ATC can be used to ensure that a cryptogram produced by the card is not a previous cryptogram. Stated in another way, one of the things that would not be desirable is for a card to produce the same cryptogram that it produced for a previous transaction.” ([0081] of Antunovic)); and
          declining the payment event based on the result of the authentication (By disclosing, “An approve or decline decision is returned from the transit PNIP 1212 to the terminal 126 based on the card 102, 112 passing local authentication and verification by transit PNIP 1212” ([0132] of Antunovic)).
         Antunovic does not disclose:
         determining, by the authentication server based on the non-payment event log, that the number of non-payment events received subsequent to the modification of the PIN exceeds the threshold; and  
         performing an antifraud measure for the second payment event by using the modification of the PIN associated with the updated ATC and based on the number of non-payment events exceeding the threshold, wherein the antifraud measure comprises declining the second payment event.
          However, Nadolski teaches:
         determining, by the authentication server based on the non-payment event log, that the number of non-payment events received subsequent to the modification of the PIN exceeds the threshold (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of Nadolski); “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. ; and
           performing an antifraud measure for the second payment event by using the modification of the PIN associated with the updated ATC and based on the number of non-payment events exceeding the threshold threshold (By disclosing, “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski); and “The scenario rules may specify actions typically associated with behavior conducted when an attack is performed. In another tangible, real-world example, systems discussed herein may be used to detect fraud performed by healthcare entities based on one or more detected actions breaking one or more scenario rules specifying action typically performed when fraud is being committed” ([0179] of Nadolski)); and
           transmitting a response of the determination (By disclosing, “Embodiments include generating scores for entities of the combinations of scenario clusters deemed effective, and provide results indicating whether one or 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of approving, by the authentication server, the first payment event based at least in part on result of authentication, in view of Nadolski to include techniques of determining, by the authentication server based on the non-payment event log, that the number of non-payment events received subsequent to the modification of the PIN exceeds the threshold; and performing an antifraud measure for the second payment event by using the modification of the PIN associated with the updated ATC and based on the number of non-payment events exceeding the threshold, wherein the antifraud measure comprises declining the second payment event.. Doing so would results in an improved invention because this would reduce the risk of fraudulent activities by monitoring the number of non-payment events based on the pre-defined rules.    

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Antunovic et al.  (US 20170200149), in view of Maddocks (US 20100308109), EMV (“EMV Issuer and Application Security Guidelines”, Aug 2018, Version 2.6), Ecker (US 20190188705), Apple (“Apple”) (“Set up Apple Pay”, Apple.com, published on Feb 26,  Bishop et al. (US 20060012473), Yu (US 6067621), and Nadolski (US 20180241764).
Regarding claim 27, Antunovic does not disclose:
         store the updated ATC, wherein the card verification associated with the updated ATC is logged in a non-payment event log as being associated with the non-payment event.
          However, Nadolski teaches:
          store the updated ATC, wherein the updated ATC is logged in a non-payment event log as being associated with the non-payment event (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of Nadolski); “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of store the updated ATC, wherein the card verification associated with the updated ATC is logged in a non-payment event log as being associated with the non-payment event. Doing so would results in an improved invention because this would allow the authentication server monitor and analyze the non-payment events based on pre-defined rules to detect fraudulent transactions.

Regarding claim 28, Antunovic also discloses:
         approve the first payment event based on the result of authentication (By disclosing, “The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction” (See at least paragraph [0034] of Antunovic)).
          Antunovic does not disclose:
          receive an indication of a first payment event associated with the card, the first payment event subsequent to the non-payment event;
         determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event does not exceed a threshold; and
          approve the first payment event based on the number of non-payment events received subsequent to the number of non-payment events not exceeding the threshold.
           However, Apple teaches:
           receive an indication of a first payment event associated with the card, the first payment event subsequent to a non-payment event (By disclosing, a user can tap “+” and “next” on a mobile wallet application to communicate with a bank to get the card verified by the bank and add the card to the wallet application; and the card can be used for payment after the card verification by holding the mobile phone within a certain range of a contactless reader (See at least section “Add a card on your iPhone” of “Sep up Apple Pay” and “Pay with iPhone” of “Using Apple Pay in store” of Apple)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Antunovic in view of Apple to include techniques of receive an indication of a first payment event associated with the card, the first payment event subsequent to a non-payment event. Doing so would results in an improved invention because this would allow the non-payment event being authenticated before performing the payment event, thus improving the security of the payment transaction based on the authentication result of the non-payment event.
           Nadolski teaches:
          determining, by the authentication server based on a non-payment event log, that a number of non-payment events received subsequent to the modification of the PIN does not exceed a threshold (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)); and
          transmitting a response of the determination (By disclosing, “Embodiments include generating scores for entities of the combinations of scenario clusters deemed effective, and provide results indicating whether one or more of the entities committed an anomaly based on the scores for each of the entities” (Abstract of Nadolski); and the score is generated based on the determination ([0176] of Nadolski)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of approving, by the authentication server, the first payment event based at least in part on result of authentication, in view of Nadolski to include techniques of determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event does not exceed a threshold; and approve the first payment event based on the number of non-payment events received subsequent to the number of non-payment events not exceeding the threshold.  Doing so would results in an improved invention because this would reduce the risk of fraudulent activities by monitoring the number of non-payment events based on the pre-defined rules.    

Regarding claim 29, Antunovic also discloses:
          the cryptogram is an authorization request cryptogram (ARQC) (See at least paragraph [0083] of Antunovic);
           receiving an indication of a second payment event associated with the card, the second payment event subsequent to the first payment event (By disclosing, “The application cryptogram returned in step 318 may be based, in part, on the application transaction counter (ATC), which is a counter in the chip card, two bytes long, which increments every transaction, and is a fundamental security mechanism employed with both contacted and contactless chips. It is one wherein the card and issuer can ensure that cryptograms received from the card are not “old” cryptograms; i.e., the ATC can be used to ensure that a cryptogram produced by the card is not a previous cryptogram. Stated in another way, one of the things that would not be desirable is for a card to produce the same cryptogram that it produced for a previous transaction.” ([0081] of Antunovic)); and
          reject the payment event based on the result of the authentication (By disclosing, “An approve or decline decision is returned from the transit PNIP 1212 to the terminal 126 based on the card 102, 112 passing local authentication and verification by transit PNIP 1212” ([0132] of Antunovic)).

         determine, based on the non-payment event log, that the number of non-payment events received subsequent to the non-payment event exceed a threshold; and
          reject the second payment event based on the number of non-payment events received subsequent to the number of non-payment events not exceeding the threshold.
          However, Nadolski teaches:
          determining, by the authentication server based on a non-payment event log, that a number of non-payment events received subsequent to the modification of the PIN exceeds a threshold (By disclosing, “the scenario controller 1314 determines whether an action violates a scenario rule” ([0195] of Nadolski); “FIG. 15 illustrates one possible logic flow 1500 that may occur during a scenario rule operation performed by the scenario controller 1314 to apply scenario rules to the data 1332 to detect scenario violations. …. The scenario rules 1352 may include rules or definitions to detect particular actions. The rules may define threshold values for various actions to identify specific behavior. …. Other rules may include a number of invalid attempts to change passwords, …. The rules may also define …, a number of changes in passwords, …, and so forth” ([0193] of Nadolski)); and
          transmitting a response of the determination (By disclosing, “Embodiments include generating scores for entities of the combinations of scenario clusters 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of rejecting the payment event based on the result of the authentication, in view of Nadolski to include techniques of determine, based on the non-payment event log, that a number of non-payment events received subsequent to the non-payment event exceeds a threshold; and reject the second payment event based on the number of non-payment events received subsequent to the number of non-payment events not exceeding the threshold.  Doing so would results in an improved invention because this would reduce the risk of fraudulent activities by monitoring the number of non-payment events based on the pre-defined rules.    


Response to Amendment
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 104933565 A to Lin for disclosing an IC card performs transaction with a mobile device and generates cryptograms to authenticate the card.
US 20160065370 to Le Saint for disclosing securely generating a cryptogram by a user device, and validating the cryptogram by a server computer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUAN ZHANG/Examiner, Art Unit 3685       
/JAY HUANG/Primary Examiner, Art Unit 3685